DETAILED ACTION
	Claims 17, 20, 26, 32, 34-36 are currently pending.  Claims 17, 20, 26, 32 and 34-35 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
The prior rejection of claims 17 and 26 is withdrawn in light of Applicant’s amendment to remove ‘such as language’ from claim 17 and clarify potato starch modified is the INCI name potato starch modified, which the Examiner finds persuasive.
Examiner’s Note
	Unless otherwise indicated, previous objection/rejections that have been rendered moot in view of the amendment will not be reiterated.  The arguments in the 03/04/2021 response will be addressed to the extent they apply to current rejection(s).
	New Rejection:
	The following rejections are newly applied based on Applicant’s claim amendments.
Claim Objections
Claim 17 is objected to because of the following informalities: Claim 17 recites “form to denote a number” which is a typographical error for “for m to denote a number”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 20, 26, 32 and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 17 recites the broad recitation of sum (n+m) ranges from 1 to 2000, and the claim also recites in particular from 50 to 150, which is the narrower statement of the range/limitation. 
Claim 17 recites n to denote a number from 0 to 1999 and additionally recites an in particular from 49 to 149.
Claims 17 recites for m to denote a number from 1 to 2000 and additionally recites in particular from 1 to 10.
Claim 17 recites alkylene radical containing form 4 to 8 carbon atoms and additionally recites preferably 4 carbon atoms

Claims 17 recites “an alkali metal or alkaline-earth metal Na, K or Li, NH4…”.  Claim 17 has unclear metes and bounds as the claim limitations are uncertain whether the claims are limited to specifically Na, K or Li or if they more broadly include alkali metals or alkanline-earth metals.  For examination purposes the claims will be deemed to be limited to Na, K or Li.
Claim 17 recites “it being possible for n to denote a number from 0 to 1999…. and for m to denote a number from 1 to 2000”.  It is unclear if the m value is required or is also optional, as the n value.  When optional language is used (it being possible) the metes and bounds of the claim are unclear whether all limitations following are also optional or not in the instant case.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17, 20, 26, 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0076346 (previously applied) in view of Ingredients (previously applied), Truth in Aging (previously applied), pgs. 1-2), Naturally Curly (previously applied) and WO 2014/072478 as evidenced by US 8,298,297 (previously applied).
	Regarding claim 17, the limitation of a composition comprising: (a) from about 1 to about 5% by weight of at least one cationic surfactant is met by the ‘346 publication teaching 1.58% behenyltrimethylammonium chloride which is a cationic surfactant ([0276], example 1). (b) from about 1 to about 5 wt% at least one amphoteric surfactant 
	Regarding claim 20, the limitation of wherein the at least one cationic surfactant is selected from behentrimonium chloride is met by the ‘346 publication teaching behenyltrimethylammonium chloride (Example 1).  The ‘297 patent evidences behenyltrimethylammonium chloride is another name for behentrimonium chloride.
	Regarding claim 26, the limitation of wherein the at least one starch derivative is potato starch modified is met by the ‘346 publication teaching potato starch acetate 
	Regarding claim 32, the limitation of at least one cellulosic thickening agent in an amount ranging from about 0.01 to about 2% weight relative to the total weight of the composition is met by the ‘346 publication teaching hydroxyethylcellulose 0.2 weight% (Example 1) as a thickening agent [0124].
	Regarding claim 34, the limitation of comprising at least one cellulosic thickening agent in an amount ranging from about 0.1 to about 0.5% by weight is met by the ‘346 publication teaching hydroxyethylcellulose at 0.2% by weight (Example 1).
	The ‘346 publication does not specifically teach the elected amphoteric surfactant, coco-betaine (claim 17, 33).
	The ‘346 publication does not specifically teach the cationic conditioning polymer is guar hydroxypropyl trimonium (claim 17, 33).
	The ‘346 publication does not specifically teach the amino silicone structure claimed (claim 17).
	Ingredients teaches coco betaine is an aqueous surfactant used in shampoos, bubble baths and liquid hand soaps as a secondary surfactant where it will help build viscosity and offers a smooth feel.  It is amphoteric and reduces irritation of anionic surfactants (page 1, first and second paragraph).  It is taught to be used in hair care and improves viscosity and is mild (page 1, third and fourth paragraph).  
	Truth in Aging teaches guar hydroxypropyltrimonium chloride is a conditioning chemical added to hair products for easy detangling.  Guar hydroxypropyltrimonium 
The ‘478 publication teaches a cosmetic composition, in particular a hair composition, comprising at least one amino silicone for straightening hair (abstract).  Amino silicones are taught to be formula IIa which overlaps with the claimed amino silicone wherein R is hydroxyl and R’ is methyl, A is a C4 alkylene group and m and n are between 0 and 999 inclusive (page 8, lines 1-18).  This specifically includes amodimethicones (page 8, lines 17).  The aminosilicones are taught as present at a concentration of 0.5 to 1.5% (page 15, lines 1-5).  
Naturally Curly teaches amodimethicone is an abbreviation of amine-functionalized silicone which is a family of silicones modified to have specific properties (page 1, first paragraph).  Amodimethicone provide deep conditioning, protect from thermal damage, increase color retention, resist build up and impart gloss and shine (page 1, last paragraph).
The ‘346 publication teaches at least one cationic surfactant, at least one fatty alcohol, at least one starch derivative, at least one amino silicone and water in an exemplified embodiment and further teaches conditioning agents are added to the composition to improve cosmetic properties of hair such as softness and disentangling, wherein cationic polymer is a preferably selected conditioning agent ([0130]-[0132]) and amphoteric surfactants are taught to be selected from a limited number of additives which may be used in the claimed invention. It is obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine prior art elements as the 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of disclosed ingredients (cationic surfactant, amphoteric surfactant, fatty alcohol, starch derivative, cationic conditioning agent, amino silicone and cellulose thickening agent) from within the prior art disclosure of the ‘346 publication, to arrive at the instantly claimed cosmetic for caring for and/or shaping hair “yielding no more than one would have expected from such an arrangement”.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the amodimethicones as taught by the ‘478 publication in the composition taught by the ‘346 publication because the ‘346 publication teaches the composition to include amodimethicone and the ‘478 publication teaches the specific structure of an amodimethicone.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘346 publication teaches the use of an amodimethicone in a hair shaping composition and the ‘478 publication teaches a specific structure of an amodimethicone which is known to be used in a hair straightening composition, thus the ‘478 publication more clearly teaches what is already taught to be used in the composition of the ‘346 publication.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known amounts of amodimethicone known to be used in hair care compositions as 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include coco betaine in the caring for and shaping keratin material composition taught by the ‘346 publication because Ingredients teaches coco betaine is an amphoteric surfactant that is used to build viscosity and offer smooth feel in a hair care composition (page 1).  One of ordinary skill in the art would have a reasonable expectation of success in using coco betaine in the composition taught by the ‘346 publication because the ‘346 publication teaches additives in the composition may include amphoteric surfactants [0375] and Ingredients teaches a specific amphoteric surfactant known to be used in hair care compositions.  “Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07).”  One of ordinary skill in the art would be motivated to use cocobetaine as 
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use guar hydroxypropyltrimonium in the compositions taught by the ‘346 publication because Truth in Aging teaches guar hydroxypropyltrimonium chloride to be a conditioning chemical added to hair care products for easy detangling and the ‘346 publication teaches hair care compositions which comprise cationic polymer conditioning agents with the desire for hair to be easy to disentangle [0013].  One of ordinary skill would have a reasonable expectation of success using guar hydroxypropyltrimonium in the compositions of the ‘346 publication because the ‘346 publication teaches the composition may include cationic galactomannan gums such as guar gums containing cationic trialkylammonium groups [0198] and Truth in Aging teaches guar hydroxypropyltrimonium which is a guar composition containing ammonium groups and alkyl groups.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0076346, Ingredients, Truth in Aging, Naturally Curly and WO 2014/072478 as applied to claims 17, 20, 26, 32 and 34 above, and further in view of Truth Vitality (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 17, 20, 26, 32 and 34 are taught by the combination of the ‘346 publication, Ingredients, Truth in Aging, Naturally Curly and the ‘478 publication.  
The combination of references does not teach the elected cetyl hydroxyethyl cellulose.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use cetyl hydroxyethylcellulose in the hair compositions taught by the ‘346 publication because Truth Vitality teaches cetyl hydroyxethylcellulose is known to be a thickening agents and helps retain moisture levels on the skin and hair and reduces tackiness (page 2, functions).  One of ordinary skill in the art would have a reasonable expectation of success because the ‘346 publication teaches the use of cellulose based thickeners in the composition [00124] wherein moisturizers are additionally added to the composition [0375], thus one of ordinary skill would be motivated to add cetyl hydroxyethylcellulose as a specific thickener known to be used on hair to retain moisture as the desire for moisture in the hair and thickening of the composition are taught by the ‘346 publication. “Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07).”
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0076346, Ingredients, Truth in Aging, Naturally Curly and WO 2014/072478 as applied to claims 17, 20, 26, 32 and 34 above, and further in view of US 2011/0044920 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 17, 20, 26, 32 and 34 are taught by the combination of the ‘346 publication, Ingredients, Truth in Aging, Naturally Curly and the ‘478 publication.  
The combination of references does not teach the composition having a viscosity ranging from about 180 cPs to about 400 cPs at 25 degrees Celsius.
The ‘920 publication teaches topical skin and hair care compositions to be formulated as emulsions, gels, ointments, milks, etc.  The composition has a viscosity of 1cps to 1 million cps measured at 25 degrees C [0008].  Thickening agents are taught to be included to increase the viscosity ([0071]) wherein thickening agents include hydroxyethylcellulose [0094].
 It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the viscosity taught by the ‘920 publication in the compositions taught by the ‘346 publication because the ‘920 publication teaches known compositions of hair care compositions.  One of ordinary skill in the art would be motivated to use the viscosity range taught by the ‘920 publication because the ‘920 publication and the ‘346 publication are both directed to compositions which are in the form of gels, ointments, etc. (‘346: [0379], ‘920: [0071]), thus teaching overlapping composition forms.  One of ordinary skill in the art would have a reasonable expectation of success in using the viscosity taught by the ‘920 publication as optimizable as the ‘920 publication teaches a viscosity range for the composition, thus teaching an optimizable parameter.  The ‘920 publication further teaches the use of hydropypropyl 
	That being said and in lieu of objective evidence of unexpected results, the viscosity can be viewed as a variable which achieves the recognized result of viscosity of the composition due to a thickening agent. The optimum or workable range of viscosity can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Applicants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of dosage nonobvious.

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	Applicant argues the ‘346 publication does not disclose silicones such as amodimethicone, which are encompassed by the aminosilcone of formula (F).  One of skill in the art would not have been motivated to replace the alkoxysilane of the ’346 publication, one of the two main ingredients, with Naturally Curly’s as suggested by the Office. 
In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983) (see MPEP 2144 (II)).  
	Applicants submit hindsight.
As for the assertion that the rejection is based on hindsight, as noted in MPEP 2145, any obviousness rejection is in a sense necessarily a reconstruction based on hindsight reasoning and is not improper if it takes into account only knowledge within the level of ordinary skill in the art at the time the claimed invention was made.  Applicants have provided no evidence that the rejection is not based on knowledge available to those of ordinary skill in the art.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LMB/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613